United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [ x ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 OR For the quarterly period ended March 31, 2014 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-09014 ChyronHego Corporation (Exact name of registrant as specified in its charter) New York 11-2117385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Hub Drive, Melville, New York (Address of principal executive offices) (Zip Code) (631) 845-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[x] The number of shares outstanding of the issuer's common stock, par value $.01 per share, on May 7, 2014 was 35,531,124. 1 CHYRONHEGO CORPORATION INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the Three Months ended March 31, 2014 and 2013 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) for the Three Months ended March 31, 2014 and 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2014 and 2013 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements CHYRONHEGO CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) Unaudited March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset 77 56 Other assets TOTAL ASSETS $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Short-term debt Due to related parties Current portion of pension liability Deferred tax liability Capital lease obligations Total current liabilities Contingent consideration Pension liability Deferred revenue Long-term debt Deferred tax liability Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $1.00, without designation Authorized - 1,000,000 shares, Issued - none Common stock, par value $.01 Authorized - 150,000,000 shares Issued and outstanding -34,059,219 at March 31, 2014 and 30,788,251 at December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ChyronHego Corporation shareholders' equity Non controlling interests Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements (unaudited) 3 CHYRONHEGO CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (In thousands, except per share amounts) (Unaudited) Product revenues $ $ Service revenues Total revenues Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Change in fair value of contingent consideration - Total operating expenses Operating loss ) ) Interest expense, net ) ) Other loss, net ) ) Loss before taxes ) ) Income tax benefit (expense), net 88 ) Net loss ) ) Less: Net income attributable to non-controlling interests 25 - Net loss attributable to ChyronHego shareholders ) $ ) Net loss per share attributable to ChyronHego shareholders- basic $ ) $ ) Net loss per share attributable to ChyronHego shareholders - diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See Notes to Consolidated Financial Statements (unaudited) 4 CHYRONHEGO CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) THREE MONTHS ENDED MARCH 31, 2 (In thousands) (Unaudited) Net loss $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment 16 ) Comprehensive loss ) ) Less: Comprehensive income attributable to non-controlling interest 25 - Comprehensive loss attributable to ChyronHego Corporation $ ) $ ) See Notes to Consolidated Financial Statements (unaudited) 5 CHYRONHEGO CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (In thousands) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred tax asset allowance ) Deferred income tax benefit ) ) Share-based payment arrangements Shares issued for 401(k) match 52 70 Change in fair value of contingent consideration - Other ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) 19 Inventories 69 Prepaid expenses and other assets ) Accounts payable and accrued expenses 34 Deferred revenue ) ) Other liabilities 77 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisitions of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from revolving credit facilities, net - Repayments on debt ) ) Proceeds from borrowings 10 - Payments on capital lease obligations ) ) Proceeds from exercise of stock options - Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents 3 - Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning ofperiod Cash and cash equivalents at end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Common stock issued in settlement of contingent consideration $ - Common stock issued in settlement of awards under the Management Incentive Compensation Plan and Severance Agreements - See Notes to Consolidated Financial Statements (unaudited) 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Nature of Business On May 22, 2013 Chyron Corporation ("Chyron") acquired the outstanding stock of Hego Aktiebolag ("Hego" or "Hego AB"), and changed its name to ChyronHego Corporation (the "Company" or "ChyronHego"). Hego is a global graphics services company based in Stockholm, Sweden that develops real-time graphics products for the broadcast and sports industries. The companies combined in a cash and stock-for-stock transaction and the Company has continued to trade on the NASDAQ under the symbol "CHYR." The combination of these two companies, which is referred to in these consolidated financial statements as the "Business Combination," forms a leading global provider of broadcast graphics creation, playout and real-time data visualization. General The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany amounts have been eliminated. The results of operations include the operating results of Hego since the completion of the Business Combination on May 22, 2013. See Note 8 of these consolidated financial statements. In the opinion of management of the Company, the unaudited consolidated interim financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position of the Company as of March 31, 2014 and the consolidated results of its operations, its comprehensive income (loss) and its cash flows for the periods ended March 31, 2014 and 2013. The results of operations for such interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the year ending December 31, 2014. In addition, management is required to make estimates and assumptions that affect the amounts reported and related disclosures. Estimates made by management include inventory valuations, stock and bonus compensation, allowances for doubtful accounts, income taxes, pension assumptions, allocations of purchase price, contingent consideration, valuation of intangible assets and reserves for warranty and incurred but not reported health insurance claims. Estimates, by their nature, are based on judgment and available information. Also, during interim periods, certain costs and expenses are allocated among periods based on an estimate of time expired, benefit received, or other activity associated with the periods. Accordingly, actual results could differ from those estimates. The Company has not segregated its cost of sales between costs of products and costs of services as it is not practicable to segregate such costs. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. The December 31, 2013 figures included herein were derived from such audited consolidated financial statements. 7 Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-08, which includes amendments that change the requirements for reporting discontinued operations and requires additional disclosures about discontinued operations. Under the new guidance, only disposals representing a strategic shift in operations should be presented as discontinued operations. Additionally, the ASU requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income, and expenses of discontinued operations. This update is effective for periods beginning after December 15, 2014. The implementation of the amended guidance is not expected to have a material impact on the Company's consolidated financial statements. In July 2013, the FASB issued ASU 2013-11, which provides that an unrecognized tax benefit, or a portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except to the extent that a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date to settle any additional income taxes that would result from disallowance of a tax position, or the tax law does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, in which case the unrecognized tax benefit should be presented as a liability. This standard is effective for fiscal years beginning after December 15, 2013. The Company's adoption of this standard did not have a significant impact on its consolidated financial statements. In March 2013, the FASB issued ASU 2013-05, which addresses the accounting for a cumulative translation adjustment when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. The standard is effective for fiscal years beginning after December 15, 2013. The Company's adoption of this standard did not have a significant impact on its consolidated financial statements. Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted-average number of shares of common stock outstanding during the period, increased to include the number of shares of common stock that would have been outstanding had potential dilutive shares of common stock been issued. The dilutive effect of stock options and restricted stock units are reflected in diluted net income (loss) per share by applying the treasury stock method. The Company recorded net losses for the three months ended March 31, 2014 and 2013. Potential common shares are anti-dilutive in periods in which the Company records a net loss because they would reduce the respective period's net loss per share. Anti-dilutive potential common shares are excluded from the calculation of diluted earnings per share. As a result, net diluted loss per share was equal to basic net loss per share in all periods presented. 8 Shares excluded from the calculation are as follows (in thousands): Three Months Ended March 31, Weighted average shares which are not included in the calculation of diluted earnings (loss) per share because their impact is anti-dilutive: Stock options Restricted stock units - 2.LONG-TERM INCENTIVE PLANS Pursuant to the 2008 Long-term Incentive Plan (the "Plan"), the Company may grant stock options (non-qualified or incentive), stock appreciation rights, restricted stock, restricted stock units and other share-based awards to employees, directors and other persons who serve the Company. The Plan is overseen by the Compensation Committee of the Board of Directors, which approves the timing and circumstances under which share-based awards may be granted. At March 31, 2014 there were 0.5 million shares available to be granted under the Plan. The Company issues new shares to satisfy the exercise or release of share-based awards. Under the provisions of FASB Accounting Standards Codification ("ASC") Topic 718, Stock Compensation, all share-based payments are required to be recognized in the statement of operations based on their fair values at the date of grant. The fair value of each option award is estimated using a Black-Scholes option valuation model. Expected volatility is based on the historical volatility of the price of the Company's stock. The risk-free interest rate is based on U.S. Treasury issues with a term equal to the expected life of the option. The Company uses historical data to estimate expected dividend yield, expected life and forfeiture rates. Options generally have a life of 10 years and have either time-based or performance-based vesting features. Time-based awards generally vest over a three year period, while the performance-based awards vest upon the achievement of specific performance targets. The fair values of the options granted during the three months ended March 31, 2014 and 2013, were estimated based on the following weighted average assumptions: Three Months Ended March 31, Expected volatility % % Risk-free interest rate % % Expected dividend yield % % Expected life (in years) Estimated fair value per option granted $ $ 9 The following table presents a summary of the Company's stock option activity for the three months ended March 31, 2014: Number of Options Outstanding at January 1, 2014 Granted Exercised Forfeited and cancelled Outstanding at March 31, 2014 The Company also grants restricted stock units, or RSUs, each of which entitles the holder to a share of Company common stock. The fair value of an RSU is equal to the market value of a share of common stock on the date of grant. The following table presents a summary of the Company's RSU activity for the three months ended March 31, 2014: Shares Nonvested at January 1, 2014 - Granted Nonvested at March 31, 2014 The Company amortizes share-based compensation expense over the vesting period on a straight line basis. The impact on the Company's results of operations of recording share-based compensation expense is as follows (in thousands): Three Months Ended March 31, Cost of sales $
